Citation Nr: 1717754	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-40 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a major depressive disorder, as secondary to a kidney disorder.


REPRESENTATION

Veteran represented by:	Karl Truman, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran and his niece



ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2011. 

In October 2011 and July 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's kidney disorder has been shown by clear and unmistakable evidence to have preexisted service and to have not been aggravated by service.

2.  The Veteran's claimed psychiatric disorder has not been shown to be etiologically related to service, and although he claims that it is secondary to a kidney disorder, service connection has not been established for such kidney disorder.





CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and a major depressive disorder, as secondary to a kidney disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a February 2008 standard letter satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration.

The Veteran was provided VA medical examinations in May 2008, December 2010, May 2011, January 2013 and October 2015.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2014).

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Additionally, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Kidney Disorder

The Veteran seeks entitlement to service connection for a kidney disorder.  

A service treatment record dated in August 1966 shows that the Veteran complained of pain in his left flank.  He subsequently underwent a left nephrectomy.  His final diagnosis was hydronephrosis with chronic pyelonephritis, chronic ureteritis, left, secondary to congenital left ureteropelvic junction obstruction.  

A post VA service treatment note dated in July 1970 shows an impression of compensatory hypertrophy of the right kidney.  It was noted that it may be due to the non-functioning or absent left kidney.  

A private medical note dated in October 1986 shows an opinion of compensatory hypertrophy of the right kidney without other abnormality identified.  

A May 1987 VA examination report shows that the Veteran complained of right kidney pain.  He denied trouble with bowels, bladder or erection.  An impression of status post left nephrectomy was provided.  

The Veteran submitted lay statements from family members in 2007 in support of his claim.  A February 2007 letter from J.M., the Veteran's nephew, reflected that the Veteran had no illnesses and was very active at the time of entrance into military service.  The Veteran's sister, M.F., noted that the Veteran had not had any treatment for a kidney ailment prior to entering military service.  A note from D.V., reflected that the Veteran did not have any kidney problems. 

The Veteran was afforded a VA examination in May 2008.  It was noted that the Veteran had undergone a left nephrectomy.  The Veteran reported being hit with a stick while in service, 8 months prior to surgery.  

The Veteran was afforded a VA examination in May 2011.  The Veteran denied any dysuria, hesitancy/difficulty starting stream, weak or intermittent stream, straining, hematuria, urethral discharge or dribbling, but admitted urgency.  No bladder incontinence was found.  The VA examiner noted that the Veteran's right kidney had normal renal function.  The VA examiner opined that the Veteran's condition of his left kidney surgically removed and the existing right kidney were both congenital and therefore existed at the time of his birth, being neither caused by nor aggravated by service.  

At the Veteran's August 2011 videoconference hearing, he noted having his left kidney removed while in service.  He stated that his condition, having one kidney, caused him to urinate quite often.  

A lay statement submitted by the Veteran's sister, P.G., in September 2011, reflects that the Veteran did not have a kidney problem prior to service. 

In a private medical note dated in October 2011, the private examiner indicated that he did not have the Veteran's medical records to review and that he was relying solely on the Veteran's recollection of events.  The Veteran noted pain in his left flank area and the removal of his left kidney while in service.  The Veteran noted being hit in the left flank area and developing acute pain.  He denied having any pervious problems with urinary tract infections or hospitalizations for pyelonephritis.

The private examiner noted that if the x-ray reports and all the other information determined at the time, including the operative note, pathology report, etc., were consistent with the Veteran having a congenital problem, then blunt trauma to his flank area led to a need to remove that kidney on an emergent basis.  The private examiner also stated that if in fact the Veteran's comments were true, then the findings of a congenital blockage of the left kidney alone would not have required an immediate removal of the kidney.  In other words, without the blunt trauma to the kidney and the pain that developed subsequent to this, that it was more probable than not that the indication to remove the kidney was related to the injury and not necessarily to his underlying condition.  It was the private examiner's opinion that if the Veteran was telling the truth about his experiences during basic training and the fact that he was injured, noting no reason to doubt the Veteran's veracity, then although the Veteran's underlying kidney problem was significant, it certainly did not receive any attention prior to this and the kidney was removed based on the sequelae of the blunt trauma.  

The Veteran was afforded a VA examination in January 2013.  A diagnosis of hydronephrosis was provided.  The VA examiner noted a review of the Veteran's claims file.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that the Veteran clearly and unmistakably entered service with a preexisting kidney disease by evidence of record.  The Veteran's left hydronephrosis was not an acute phenomenon but a gradual, chronic unilateral obstructive uropathy of prolonged duration supported by the extent of atrophy and destruction of the normal parenchyma of the left kidney caused by a congenital, left, uteropelvic junction obstruction proven by an intravenous pyelogram.  Another intravenous pyelogram performed on 8/14/67 revealed a partial duplication of the right renal collecting system in its upper pole, another congenital anomaly.  The VA examiner stated that is was less likely as not that the Veteran's left hydronephrosis was etiologically related to service by evidence of record.  

Also, it was a normal occurrence for the remaining solitary kidney to enlarge following removal of the adjacent kidney.  It was noted that the Veteran had an enlarged right kidney due to a left nephrectomy.  In 1986, the Veteran developed right renal colic and was examined in May 1986.  His pain was due to a slight obstruction near the right ureteropelvic junction suggesting a crossing vessel.  A stent was placed that was later removed and the Veteran presently had a normal renal function of the right kidney.  He had not registered any further complaints regarding his right kidney.  It was the VA examiner's medical opinion that the Veteran did not have a current disorder of the right kidney supported by a normal renal panel and urinalysis. 

In an October 2015 VA medical addendum, the VA examiner noted that the Veteran entered service with an unknown congenital left ureteropelvic junction obstruction that slowly caused deterioration of the left kidney over time that was diagnosed as a left nephrectomy.  It was stated that there was very little normal left renal parenchyma remaining.  The VA examiner opined that it was most likely that the Veteran entered service with a congenital left ureteropelvic junction obstruction supported by the evidence of record. 

The VA examiner also stated that the Veteran's left renal function had long begun to deteriorate prior to entry into service and had reached an end point that happened to manifest itself at the time of service supported by the surgical specimen.  The VA examiner opined that there was clear and unmistakable evidence that demonstrated that the Veteran's renal condition was long standing and at an end point and was not caused by or the result of or aggravated by service as there is no nexus with which to support this contention.   

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for a kidney disorder.  The Veteran underwent a nephrectomy while in service, and is currently diagnosed with hydronephrosis.  However, the only opinion that could be considered to weigh in favor of the claim is less probative and persuasive than the opinions weighing against the claim.

Although the October 2011 private examiner provided a nexus opinion in favor of the Veteran's current condition and service, the medical opinion appears to be based solely on the recollection of the events given by the Veteran and not on a review of the Veteran's actual claims file.  The Board notes that a review of the Veteran's claims file is not required and the private examiner noted that he had no reason to doubt the Veteran's veracity.  However, the private examiner stated that he did not have the Veteran's "medical records to support or deny the claim."  Additionally, the Board finds that by interjecting "if in fact this is true..." when relying on the Veteran's self-reported history, the private physician's statement is not sufficiently definitive regarding the causal connection between the Veteran's kidney condition and his active military service.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Conversely, the January 2013 VA examination report and October 2015 VA medical addendum reflect that VA examiner did not find that the Veteran's kidney condition was related to service, but rather that there was clear and unmistakable evidence to determine that the Veteran's renal condition was long standing and was not caused by or the result of or aggravated by service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The VA examination report and medical addendum provided opinions based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's in-service treatment and post-service medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

To the extent that lay statements from the Veteran and his family members are being offered to establish a nexus, such evidence fails because this determination is a complex medical matter beyond the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran and his family members do not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of a kidney disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Kidney disabilities are a medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, involve an internal organ, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's kidney disorder is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  Accordingly, the Veteran's and his family members' assertions as to a relationship between his kidney disorder and service are of little probative value.

In summary, the Board is aware of the Veteran's in-service treatment for a kidney disability.  That said, in this case there is clear and unmistakable evidence that the claimed disorder preexisted service and was not aggravated therein.  Given this evidence, it is the conclusion of the Board that the preponderance of the evidence is against his claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The Veteran does not assert that his claimed acquired psychiatric disorder first manifested during service.  The Veteran has not provided any evidence suggesting that this disability was related to service, but only claims that acquired psychiatric disorder is secondary to his claimed kidney disorder.  

Service treatment records dated in August 1967 show that the Veteran noted that he had been seen by a psychiatrist for nervousness.  The record also shows that the Veteran felt anxious which may have been a reaction to new surroundings.

A post VA service treatment note dated in July 1970 shows a diagnosis of agitated depression.  A May 1987 VA examination report shows that the VA examiner noted that the Veteran's thought content centered around his kidney problems.  It was also noted that the Veteran was depressed.  A clinical impression of major depressive illness which had been precipitated by his kidney failing over the past year was provided.  A VA treatment record dated in September 2008 shows that the Veteran met the criteria for PTSD and major depressive disorder.  

An undated medical note from Dr. G., from the Cincinnati VA Medical Center reflects that the Veteran was receiving treatment for major depressive disorder and PTSD.  It was noted that the Veteran's symptoms were affecting his everyday life.  It was also noted that the Veteran was taking medication for his condition.  

The Veteran was afforded a VA examination in December 2010.  The VA examiner noted a review of the Veteran's claims file and medical history.  The Veteran was diagnosed with major depression.  The VA examiner stated that the Veteran did not have PTSD or major depressive episodes that were caused by or a result of his service in the military.  

At the Veteran's August 2011 videoconference hearing, he indicated that he was depressed over losing his kidney.  He noted being yelled at, while in service, because he was not supposed to get up and participate in "what they wanted [him] to do" due to his surgery.  

The finding set forth earlier in this decision reflects that the Veteran is not service connected for a kidney disorder.  The theory of entitlement on a secondary basis presupposes that there is an underlying service-connected disability.  See 38 C.F.R. § 3.310.  As there is no service-connected kidney disability, there is no factual or legal merit to his secondary service connection claim.  As noted above, the veteran has not directly asserted that the psychiatric disorder is etiologically related to service, and the evidence does not otherwise suggest such a theory of service connection.  Thus, the service connection claim must be denied.

In sum, the preponderance of the evidence is against the service connection claim, there is no doubt to be resolved, and service connection for an acquired psychiatric disorder, to include PTSD and a major depressive disorder, as secondary to a kidney disorder, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a kidney disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a major depressive disorder, as secondary to a kidney disorder, is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


